AO 245B (CASDRev. 02/13) Judgment in a Criminal Case for Revocations

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
(F or Revocation of Probation or Supervised Release)
V (F or Offenses Committed On or After November l, 1987)

Alejandro Velazquez-Navarrete

Case Number: l7-cr-03285-JAl-I-l

ChIoe S. Dillion, FD
Defendant’s Attomey

--__,..~,,`

ElLED_

 

 

 

 

REGISTRATION No. 64081298
UC T
m _ 2 9 2018
THE DEFENDANT: CLERK. u.S. Dls'rrnc‘r couRT
§ admirred guilt m violation oraneg,ation(s) No. One and two. S°uTHERN D'STR'CT`OF cff’d-lFt'JF\l'~rllll
B‘.' ’.*," ive'rv'
|___] was found guilty in violation of allegation(s) No. after denial Of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegatioo Number Natu re of Violation
1,2 nvl, Committed a federal, state, or local offense

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any

material change in the defendant’s economic circumstances

October 22. 2018

 
   
 

ON. John A. I-louston'

ate of Imposition of Sentence

\<\Lt$€:

ITED STATES DISTRICT JUDGE

]7-cr-03285-JAH-1

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

 

DEFENDANT: Alejandro Velazquez-Navarrete Judgment - Page 2 of 2
CASE NUMBER: l7-cr-03285-JAH-l .
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:

Fourteen months, twelve months shall be served concurrent and two months shall be served consecutive to sentencing
case 18CR2627-JAH.

|:ll:l

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
U at A.M. on

 

l:l as notified by the United States Marshal.

The defendant shall sLu'render for service of sentence at the institution designated by the Bureau of
Prisons:

|:l on or before
[l as notified by the United States Marshal.
|:| as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

at

Defendant delivered on to

, With a certified copy of this judgment

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

l7-cr-03285-JAH-1

